Citation Nr: 1033525	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  07-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative joint disease of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, G. S.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to September 
1944.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
evaluation in effect for degenerative joint disease of the lumbar 
spine, to 20 percent effective January 23, 2006.  By rating 
action dated in April 2007, the RO increased the evaluation in 
effect for degenerative joint disease of the lumbar spine, to 40 
percent effective January 23, 2006.

This appeal was previously before the Board and was remanded in 
December 2008 and July 2009 for additional development.  The case 
has been returned to the Board for further appellate 
consideration.  

In October 2009, a hearing before a Decision Review Officer was 
held at the RO.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's degenerative joint disease of the lumbar spine has 
been characterized by pain and forward flexion limited to 10 
degrees, at worst, but has not been productive of unfavorable 
ankylosis of the entire thoracolumbar spine.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a June 2006 letter, issued prior to the rating decision on 
appeal, and May 2008 and January 2009 letters, the RO provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claim for an increased rating, 
including evidence that his service-connected disability has 
increased in severity.  These letters informed the Veteran of 
what information and evidence he must submit and what information 
and evidence will be obtained by VA.  In addition, these letters 
and a July 2008 letter advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature and 
symptoms of his condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on his 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific").  These letters also provided examples 
of pertinent medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) relevant to establishing a 
disability rating.  The June 2006, May 2008, and January 2009 
letters further advised the Veteran of how the VA assigns an 
effective date and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include service treatment 
records, reports of VA examinations, VA treatment reports, 
private treatment reports dated prior to one year before the date 
of the claim, and testimony provided by the Veteran during a 
hearing before a Decision Review Officer.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by participating in several VA examinations, 
testifying during a hearing, responding to notices, and providing 
evidence and argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process and 
has done so.  Any 
error in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7; and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  However, where 
an increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Veteran is currently rated for his degenerative joint disease 
of the lumbar spine, under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5242 (2009).  Diagnostic Code 5242, for degenerative 
arthritis of the spine, utilizes the General Rating Formula for 
Diseases and Injuries of the Spine.  The General Rating Formula 
for Diseases and Injuries of the Spine provides that, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply.  
A 40 percent evaluation requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Note (1) provides that any associated 
objective neurologic abnormalities should be evaluated 
separately, under an appropriate diagnostic code.  Id.  

Additionally, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  Under 
Diagnostic Code 5243, a 40 percent evaluation requires evidence 
of incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  A 
60 percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  Id.  Note (1) states that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome which requires bed rest prescribed 
by a physician and treatment by a physician.  Id.

Turning to the evidence, the Veteran was provided with a VA spine 
examination in August 2006.  The Veteran reported that his pain 
started in his low back.  When he walked a short distance, his 
knees, ankles, and groin hurt and his legs tended to give out.  
He used a cane for walking.  He estimated he could go one block, 
and then he would have to sit down.  He could only stand for five 
or ten minutes.  

Upon physical examination, the Veteran stood with difficulty.  
With the examiner holding him by one arm and his son holding him 
by the other arm, he was unable to tiptoe or heel walk.  He had 
forward flexion to 45 degrees, right and left lateral flexion to 
15 degrees, extension to 0 degrees, and right and left lateral 
rotation of 25 degrees, with pain at the limits.  The knee jerks 
were 2+ and symmetrical.  The ankle jerks were 1+ and 
symmetrical.  The sensation in the feet and legs seemed intact, 
but the Veteran stated it seemed to be less intact after he had 
been standing for a while.  With regards to day-to-day 
activities, the Veteran spent time in a small garden and worked 
in a shop in the backyard.  However, he could not stand for an 
extended period and did not accomplish much.  He had some flare-
ups, which were usually activity related.  The Veteran said that 
he had been hospitalized for approximately two days during the 
prior year and had been placed on bed rest.  The examiner stated 
that he could not tell from the Veteran's description whether the 
Veteran was hospitalized because of his back or for some other 
problem.  The examiner did not believe that the Veteran would 
have additional limitation following repetitive use and he was 
not having a flare-up at the time of the examination.  The 
examiner did identify evidence of pain on movement, but did not 
identify spasm, focal weakness, or tenderness.  Further, the 
examiner did not clinically observe a definite neurological 
sensory or motor deficit.  However, the examiner felt that the 
Veteran probably does develop one when he is standing or walking 
beyond his limits.  

The diagnosis was degenerative joint and degenerative disc 
disease in the lumbar area.  The examiner stated that the Veteran 
has a history of difficulty with standing or walking which is 
quite compatible with spinal stenosis.  The Veteran had been in 
considerable pain when he attempted to stretch out on the 
examining table and he was well supported beneath his head and 
shoulders.  With regards to the DeLuca factors, the examiner 
thought that both the pain and the intermittent weakness that 
occurs with standing or walking are equally important and the 
examiner believed they would have an effect equivalent to 
reducing the Veteran's back motion an additional 15 degrees.

Recent VA treatment records dating since January 2007 show that 
the Veteran complained of lower back pain which radiates into the 
bilateral lower extremities.  He used a walker and reported that 
the pain is worse with walking and is relieved by lying down and 
taking pain medication.  He participated in a pain management 
program and was discharged in May 2007 for reaching maximum 
medical improvement.  Later that month he reported having a dull 
achy pain in the back with no radiation to the bilateral lower 
extremities. 

The Veteran was afforded another VA spine examination in March 
2007, during which the claims file was reviewed.  The Veteran 
said that his low back disability was at an 8/10 level and was 
sharp in intensity.  He was taking medications, which he said 
were helping him somewhat.  The Veteran reported that flare-ups 
occurred whenever there was ambulation in excess of 200 feet with 
his walker, and he takes plenty of rest breaks.  He also said 
that he gets assistance with the activities of daily living from 
his family.  The Veteran denied having any associated symptoms 
such as numbness, weakness, bladder complaints, or bowel 
complaints.  The Veteran's ambulation was assisted by a Rollator, 
but he did not use a brace.  He could reportedly walk 200 feet.  
There was unsteadiness, which is why he had been prescribed a 
Rollator 3 or 4 months prior to that time.  The Veteran denied 
any trauma, injury, or surgery.  With regards to the functional 
assessment, the examiner indicated that the Veteran had retired, 
he was unable to participate in any driving activities, and his 
activities of daily living were assisted by his family.

Upon physical examination, the examiner observed that the 
Veteran's spine was kyphotic, his posture was with stiffness, and 
his gait was antalgic and assisted.  With regards to range of 
motion measurements of the thoracolumbar spine, the Veteran was 
unable to do more than 15 degrees of flexion with pain throughout 
the range of motion.  Extension was to 5 degrees with pain 
throughout, and left and right lateral flexion and lateral 
rotation were to 10 degrees with pain throughout, with the 
additional limitation from pain with three repetitions.  There 
was tenderness on the left and right lumbar and sacral areas.  
The examiner found that there were no other postural 
abnormalities, such as ankylosis.  The examiner noted that 
Lasegue's sign was negative.  With regards to intervertebral disc 
syndrome, the examiner reported that there were no effects on 
bowel or bladder functioning.  The diagnoses included 
degenerative joint disease of the lumbar spine with moderate to 
severe chronic lumbosacral strain.

During an August 2007 VA examination, the examiner noted that the 
Veteran looked to be in pain and walked with a walker.  He 
reported having trouble getting in and out of the shower and 
shaving, and said that he sometimes must rest and get help.  He 
complained of bilateral low back, flank, and leg pain.  He was 
unable to get comfortable or walk more than a few minutes.  He 
could only sit for 20 minutes.  The pain was constant and at a 
level of 8 or 9 out of 10.  The Veteran could use a walker on 
very short walks, but needed to use the scooter when going out.

In a December 2007 VA examination report, the examiner stated 
that the Veteran has difficulty with ambulation and balance 
problems secondary to his multilevel degenerative disc disease 
and joint disease causing chronic pain from spinal stenosis, in 
additional to other chronic medical problems.  He also had age-
related mobility limitations and received assistance from his 
wife with many activities of daily living.  

Upon physical examination, the Veteran had a stooping posture 
because of thoracic kyphosis and a wide-based gait because of his 
spinal stenosis and diabetic neuropathy.  His bilateral lower 
extremity strength and coordination were normal.  The bilateral 
lower extremities showed normal muscle tone and power.  There 
were no contractures and no muscle weakness was noted.  The 
Veteran had difficulty with balance from his diabetic neuropathy 
and chronic lower back pain problems.  He also had a deficit of 
weight bearing and propulsion secondary to several disabilities, 
including the degenerative joint disease of the lower back.  He 
had limitation in forward flexion and extension of the lower back 
secondary to severe pain.  The diagnosis was of multilevel 
degenerative disc disease and joint disease of the lumbar spine 
causing mild to moderate spinal stenosis.  The Veteran has 
permanent restriction in ambulation and balance secondary to 
neurogenic claudication pain from his degenerative spinal 
stenosis, vascular claudication pain from peripheral vascular 
disease, and balance problems from his diabetic neuropathy.  
Therefore, examiner stated that the Veteran's permanent 
restrictions are cumulative from both service-connected and 
nonservice-connected conditions. 

The Veteran submitted to another VA spine examination in May 
2008, during which the claims file was reviewed.  The examiner 
said that the etiology of the Veteran's subjective complaints was 
not unrelated to his service-connected disability.  The Veteran 
complained of constant pain in the lower back that was aching to 
sharp and at an intensity level of 5.  The Veteran had a walker 
and a wheel chair and he used a brace.  He could walk about 50 
feet with the use of a walker around the house, but used a 
motorized wheel chair when he left the house.  He reported having 
fallen 8 to 10 times in the prior month due to his legs giving 
way.  He denied any history of trauma, injury, or surgery to the 
back.  With regards to functional assessment, the Veteran was 
retired and needed his wife to assist him with the daily 
activities of bathing and dressing.  

Upon physical examination, the Veteran was in moderate acute 
distress due to pain in the back.  He was in a wheel chair and 
wearing a back brace.  The Veteran's thoracolumbar spine range of 
motion measurements were 0 to 10 degrees of forward flexion, 0 to 
5 degrees of extension, 0 to 5 degrees of left and right lateral 
flexion, and 0 to 5 degrees of left and right lateral rotation, 
with more pain at the extremes of all ranges of motion.  There 
was no change in pain or range of motion upon repeated and 
resisted testing of the spine, and no additional limitation was 
noted.  Spasm, guarding, and tenderness were noted with preserved 
spinal contour, but the Veteran was unable to walk and used a 
wheel chair in the clinic that day.  Further, no scoliosis, 
lordosis, or kyphosis was noted.  With regards to postural 
abnormalities, fixed deformity (ankylosis), or abnormality of 
musculature of the back, the examiner noted that the Veteran's 
station was extremely unstable and there was a stoop in his 
posture.  With regards to the neurological examination, sensory 
was not intact to light touch, vibration, or sharp and dull 
discrimination bilaterally in the lower extremities below the 
knees, and not to vibration below the ankles.  No atrophy was 
noted, but strength was 2/5 bilaterally in the lower extremities.  
Deep tendon reflexes were 1+/4 bilaterally.  No pathological 
reflexes were noted.  The Veteran could not lift his legs.  The 
diagnoses were severe lumbar spine degenerative joint disease, 
and severe bilateral lower extremity radiculopathy.  The 
physician assistant performing the examination stated that the 
Veteran was barely able to do one range of motion before pain and 
weakness prevented any further attempts.  The examiner said that 
bilateral lower extremity weakness and sensory deprivation are 
commonly associated with lumbar spine degenerative joint disease 
and there is no other obvious cause for it.  Therefore, it is 
most likely being caused by the service-connected disability of 
lumbar spine degenerative joint disease.  

The Veteran was provided with another VA spine examination in 
June 2008.  He reported pain in the lower back that was radiating 
to both lower extremities.  The pain was constant and nagging to 
sharp, at a level of 9/10.  He also endorsed daily flare-ups that 
were at a pain level of 10/10 and were a few minutes to a few 
hours in duration.  Precipitating factors were any movements in 
the trunk, prolonged standing, and walking.  Alleviating factors 
were taking medications and sitting in the lift chair or lying in 
bed.  The Veteran stated that he could not do anything during the 
flare-ups.  He also endorsed dizziness, numbness in both feet, 
and weakness in both legs.  The Veteran could not walk unaided.  
He could walk with a cane or with a walker for 10 to 15 feet 
inside the house, and he had been using the electric scooter 
inside and outside the house for the mobility.  He did not use a 
back brace.  He was unsteady and had a history of falls.  He 
denied a history of any surgeries.  With regards to functional 
assessment, the Veteran could walk 0 to 15 feet with a cane or a 
walker inside the house for short distances, such as whenever he 
needed to go to the restroom.  He needed assistance in transfers 
to get in and out of bed, the motor vehicle, and the bathtub.  
His wife and son were helping him.  With regards to the 
activities of daily living, he was independent in eating, but he 
needed assistance in grooming, toileting, and dressing, and his 
wife was helping him.  With regards to occupation, he had retired 
in the 1980s.  He did not drive.  

Upon physical examination, the Veteran was standing by leaning 
forward with kyphosis of the trunk.  The flexion contractures 
were noted in both knees.  He was standing with a kyphosis of the 
thoracic spine.  He had an antalgic gait.  Position of the head 
was normal.  He did not have symmetry in appearance and spinal 
motion was asymmetrical due to antalgic gait.  The range of 
motion measurements of the Veteran's thoracolumbar spine revealed 
forward flexion of 0 to 10 degrees, extension from 0 to 5 
degrees, right and left lateral flexion from 0 to 10 degrees, and 
right and left lateral rotation to 5 degrees, with three 
repetitions.  He was in severe pain from beginning to the end in 
all the movements, repeated three times.  Pain and fatigue were 
noted on repeated use times three.  There were no additional 
limitations noted due to weakness, lack of endurance, and 
incoordination.  Tenderness was noted on palpation in the midline 
and over the lumbosacral paraspinal muscles.  Paraspinal muscle 
spasms were noted.  The Veteran was unable to walk independently 
and needed assistance to take a few steps and with transfers.  
The examiner reported that no postural abnormalities, fixed 
deformity (ankylosis), or abnormality of musculature of the 
cervical spine was observed.  

Upon neurological evaluation, sensory examination showed sensory 
impairment distally in both feet below the midleg level.  Motor 
examination revealed that muscle tone was normal and motor 
strength was 4/5 in both lower extremities.  With regards to 
reflexes, knee jerk was 1+ and ankle jerk was not obtainable 
bilaterally.  The Lasegue's sign was 0 to 30 degrees bilaterally.  
The results of a January 2004 computed tomography scan were 
reviewed.  The Veteran refused to have an X-ray of the 
lumbosacral spine because the transfer would cause excruciating 
pain in his back.  The diagnoses were of severe lumbosacral spine 
degenerative joint disease, mild central canal stenosis at L3-L4 
level, and mild to moderate central canal stenosis at L4-L5 
level.  There was additional limitation of joint function due to 
weakness in both lower extremities and on repeated use times 
three due to pain and fatigue.  The examining physician stated 
that all movements are severely limited from the normal range due 
to the pain.  

In March 2009, the Veteran was provided with a VA neurological 
examination with regards to his low back and leg pain.  The 
examining physician reviewed his medical history and noted that 
the Veteran had described radiation of pain from the low back 
through the hips and down the legs to the level of the ankles 
bilaterally.  Numbness and tingling was not associated with this.  
The examiner stated that the Veteran is documented to have a 
sensory deficit in the lower extremities bilaterally and which is 
ascribed to his history of diabetes mellitus.  

Upon examination, heel-to-shin testing could not be performed 
because the Veteran was unable to lift his legs.  Rapid 
alternating movements were normal without dysdiadochokinesia.  
Romberg was present and tandem testing could not be performed.  
Motor examination revealed strength to be mostly 5/5 without 
drift.  Strength testing was limited by a give way weakness on 
dorsiflexion of the feet and flexion of the legs at the hip 
because of pain in the back.  Plantar flexion and eversion of the 
feet, typically S1 territories, were both within normal limits.  
Tone was normal throughout.  Gait was antalgic and required 
someone to provide support.  No extrapyramidal abnormalities were 
appreciated.  There was significant pain on palpation of the 
lower lumbar spine and sacrum regions at the midline 
particularly.  Palpation of the sacroiliac joint on the right was 
also significantly painful, causing the right knee to buckle.  
There was no pain on palpation of the trochanters of the hips.  
Sensory examination was reduced to the modalities of light touch, 
pinprick, position, and vibration in the lower extremities 
bilaterally with vibration barely appreciated at the level of the 
knee on the right and not on the left.  Cortical sensory 
modalities were all within normal limits.  Reflexes were 0/5 and 
symmetric with no pathologic reflexes appreciated on examination.  

The impression of the examining physician was that the Veteran's 
clinical examination was consistent with his past diagnosis of 
diabetic peripheral neuropathy.  The Veteran had a radiating pain 
down both legs but only on the right side was there significant 
neuroforaminal compromise at L5-S1.  Despite compromise at that 
foramen, there was no radicular weakness in S1 territories on 
either side and no dermatomal sensory loss was appreciated.  The 
Veteran had low back pain and had significant degenerative 
changes at multiple levels consistent with such a complaint.  The 
Veteran had further been diagnosed as having lumbar spinal 
stenosis with pseudo-claudication which generates pain and limits 
ambulation.  The lumbar spinal stenosis at the L4-5 level 
appeared to be associated with degenerative changes such as facet 
hypertrophy and a broad-based degenerative bulge of the disc 
without herniation.  

The Veteran provided testimony during a hearing before a Decision 
Review Officer at the RO in October 2009.  The Veteran said that 
he receives assistance from his children with the activities of 
daily living, such as toileting, bathing, cooking, and cleaning.  
He stated that he can walk about 10 yards to his mailbox and 
back, but oftentimes must stop to rest, and he uses a walker 
whenever he walks.  The Veteran said that he has incapacitating 
episodes if he does too much riding in a vehicle.  He said that 
such incidents occur about every 10 to fifteen days and last for 
about a day or two.  He testified that he experiences pain that 
goes from his back to his feet.  He also said that a VA doctor 
has told him that the pain shooting down his leg is because of 
his back.  He also said that the only treatment he was receiving 
at that time for his back was pain pills and that it had been 5 
or 6 months since he had talked to a doctor.  

The Veteran was afforded a VA spine examination in October 2009, 
by a physician's assistant, during which the claims file was 
reviewed.  The Veteran had complaints of pain down both legs, 
mostly on the right side.  When he walked, he had pain in both 
legs that was intermittent.  It was noted that the Veteran does 
have diabetes with peripheral neuropathy.  His service-connected 
disability had become progressively worse since onset and was 
treated with medication, the response to which was reportedly 
good.  The Veteran denied a history of hospitalization, surgery, 
or neoplasm, but said that there had been trauma to the spine in 
1943.  The Veteran denied a history of urinary incontinence, 
urgency, retention or frequency, fecal incontinence, and 
obstipation.  He endorsed numbness, paresthesias, leg or foot 
weakness, falls, and unsteadiness.  The Veteran also endorsed a 
history of fatigue, decreased motion, stiffness, weakness, and 
spasms.  He reported severe weekly flare-ups which had a duration 
of hours.  They were precipitated by walking and alleviated by 
pain medications.  There were no incapacitating episodes of spine 
disease.  The Veteran utilized a cane and a wheelchair and was 
unable to walk more than a few yards.  

Upon physical examination, the Veteran's posture was stopped, his 
head position was normal, and there was symmetry in appearance.  
However, gait was not normal, as the Veteran ambulated with a 
cane and was very unsteady on his feet without it.  There was no 
gibbus, list, lumbar flattening, lumbar lordosis, scoliosis, or 
cervical or thoracolumbar spine ankylosis, but there was kyphosis 
and reverse lordosis.  With regards to objective abnormalities of 
thoracic sacrospinalis, on the left and right, there was spasm 
and pain with motion, but there was no atrophy, guarding, 
tenderness, or weakness.  There was no muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  

Motor examination revealed that on the left and right, hip 
flexion, hip extension, knee flexion, knee extension, ankle 
dorsiflexion, ankle plantar flexion, and great toe extension were 
all 4/5.  The examiner stated that weakness could be due to the 
Veteran's age, diabetic peripheral neuropathy, or low back pain.  
Muscle tone was normal and there was no muscle atrophy.  Sensory 
examination revealed that in the lower extremities, vibration, 
pain, and light touch were all 1/2 on the left and right.  
Position sense was 2/2 on the left and right.  Sensory loss was 
also associated with the dorsum of the foot on the left and 
right.  Reflex examination showed that knee jerk and ankle jerk 
were 1+ on the left and right.  Plantar flexion was normal on the 
left and right.  Thoracolumbar spine range of motion measurements 
indicated that flexion was from 0 to 10 degrees, extension was 
from 0 to 5 degrees, left and right lateral flexion were from 0 
to 5 degrees, and left and right lateral rotation were from 0 to 
5 degrees.  There was objective evidence of pain on active range 
of motion.  The examiner was unable to test whether there were 
additional limitations after three repetitions of range of motion 
because the Veteran needed assistive support to continue with 
range of motion testing.  Further, the reduced range of motion 
did not represent "normal" for the Veteran.  Lasegue's sign was 
positive on the right side.  The results of previous imaging 
studies, including August 2008 and January 2004  X-rays, and a 
January 2004 computed tomography scan were reviewed.  The 
diagnoses were of moderate to severe degenerative disc disease 
and degenerative joint disease of the lumbar spine.  The problem 
associated with the diagnosis was low back pain with radicular 
symptoms.  There were effects on the usual daily activities.  The 
impact on chores, exercise, and sports was that the activities 
were prevented; there was a moderate effect on shopping, 
recreation, and traveling; and there was no effect on feeding, 
bathing, dressing, toileting, and grooming.  The examiner stated 
that an electromyography/nerve conduction velocity (EMG/NCV) test 
was ordered to rule in or rule out radiculopathy.  

A November 2009 addendum to the October 2009 spine examination 
report indicates that the Veteran was determined to have severe 
distal symmetric sensorimotor peripheral neuropathy in the 
bilateral lower extremities and likely secondary to diabetes 
mellitus.  Further, there was no evidence to support a bilateral 
lumbar radiculopathy in the sample leg muscles, although the 
Veteran was not able to relax well during the lumbar PS muscles 
sampling and for this reason the physician was not able to rule 
out muscle membrane instability in that region.  However, the 
muscle membrane instability found in several distal leg muscles 
was more consistent with a peripheral neuropathy picture and 
correlates well with the Veteran's clinical findings.  

Based on those results from the EMG/NCV testing, the October 2009 
VA examiner and the cosigning physician revised the Veteran's 
diagnosis to be moderate to severe degenerative disc disease and 
degenerative joint disease of the lumbar spine, with no 
radiculopathy, and bilateral peripheral neuropathy secondary to 
diabetes type II.  The examiner concluded that the Veteran's 
radicular symptoms are less likely as not (50/50 probability) 
related to his service-connected lumbar spine disability.  The 
rationale for the opinion was that the EMG/NCV testing indicated 
bilateral peripheral neuropathy secondary to the Veteran's 
diabetes type II.
In a January 2010 statement, the Veteran stated that he had 
experienced incapacitating episodes of intervertebral disc 
syndrome that had lasted more than 6 weeks during the prior 12 
months.  

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's degenerative joint disease of the lumbar spine 
is appropriately evaluated as 40 percent disabling.  The 
objective findings of record do not reflect evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2009).  In this regard, the 
Veteran's forward flexion of the lumbar spine has been shown to 
be, at worst, 10 degrees with pain.  The results of range of 
motion testing upon VA examination have also shown that the 
Veteran had the ability to extend, rotate, and laterally flex his 
thoracolumbar spine.  Further, upon examination of the lumbar 
spine, VA examiners in March 2007 and October 2009 explicitly 
indicated in their reports that no ankylosis was clinically 
observed.  Clearly, the Veteran's spine is not fixed.  Thus, the 
Veteran is receiving the maximum evaluation assignable for 
limitation of motion of the lumbar spine.  Id.  As such, 
consideration of painful motion could not warrant a higher 
rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(implicitly holding that once a particular joint is evaluated at 
the maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).  

In addition, the clinical evidence fails to establish 
incapacitating episodes having a total duration of at least 6 
weeks during any twelve month period throughout the course of 
this appeal.  While the Veteran has endorsed flare-ups and in 
January 2010 he stated that he had experienced incapacitating 
episodes that had lasted more than 6 weeks during the prior 12 
months, the clinical evidence of record does not support the 
occurrence of such.  During the August 2006 VA examination, the 
Veteran said he had been hospitalized for approximately two days 
during the prior year and was placed on bed rest, however, the 
examiner stated that he could not tell from the Veteran's 
description whether the Veteran was hospitalized because of his 
back or for some other problem.  Also, the report of the October 
2009 VA examination, just a few months prior to the Veteran's 
January 2010 statement, indicated that there were no 
incapacitating episodes of spine disease.  Additionally, while 
the Veteran has testified that he experiences incapacitating 
episodes every 10 or 15 days, there is no evidence that such 
incidents involved bed rest prescribed by a physician and 
treatment by a physician.  Thus, evaluation pursuant to 
Diagnostic Code 5243 based on incapacitating episodes is not 
warranted.  See 38 C.F.R. § 4.71a.  Incidentally, the Board notes 
that the March 2009 VA neurological examiner suggested that the 
current degenerative disc disease is not related to the Veteran's 
service-connected back injury.

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board acknowledges the 
Veteran's ongoing complaints of pain radiating down his legs.  
The Board also notes that the May 2008 VA examiner diagnosed the 
Veteran with severe lumbar spine degenerative joint disease, and 
severe bilateral lower extremity radiculopathy and concluded that 
the bilateral lower extremity weakness and sensory deprivation 
are most likely being caused by the service-connected disability 
of lumbar spine degenerative joint disease.  However, that 
opinion is based on an inaccurate factual premise that the 
Veteran had no other obvious cause for his lower extremity 
weakness and sensory disturbance.  In this regard, the record 
clearly shows the Veteran suffers from diabetic peripheral 
neuropathy.  Moreover, during the March 2009 VA neurological 
examination, the examining physician indicated that the Veteran's 
clinical examination was consistent with his past diagnosis of 
diabetic peripheral neuropathy.  

The Board also notes that the October 2009 VA examiner associated 
radicular symptoms with the diagnoses of moderate to severe 
degenerative disc disease and degenerative joint disease of the 
lumbar spine.  However, following EMG/NCV testing, the examiner 
and the cosigning physician provided an addendum in November 2009 
revising the Veteran's diagnosis to be moderate to severe 
degenerative disc disease and degenerative joint disease of the 
lumbar spine, with no radiculopathy, and bilateral peripheral 
neuropathy secondary to diabetes type II.  Further, the examiner 
concluded that the Veteran's radicular symptoms are less likely 
as not (50/50 probability) related to his service-connected 
lumbar spine disability.  Thus, the Board finds that the 
preponderance of the medical evidence of record establishes that 
the Veteran's degenerative joint disease of the lumbar spine was 
not productive of any objective neurological disabilities at 
anytime during the course of this appeal, and separate 
neurological ratings are not warranted.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (1).

The medical findings on examination are of greater probative 
value than the Veteran's allegations regarding the severity of 
his lumbar spine disability.  Accordingly, the Board finds that 
the Veteran is not entitled to an evaluation in excess of 40 
percent for his degenerative joint disease of the lumbar spine at 
any time during the course of this appeal.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his degenerative joint disease of 
the lumbar spine, and provide for additional symptoms than 
currently shown by the evidence; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).






ORDER

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


